Citation Nr: 0428370	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for acne, claimed as 
due to herbicide exposure in service.  

3.  Entitlement to service connection for a claimed right 
shoulder disorder.  

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a gunshot wound in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The record reflects that the veteran's original VA claims 
file was lost and had to be reconstructed.  Unfortunately, it 
appears that many records could not be reconstructed, 
including his service medical records.  

In a statement dated in June 2004, the veteran's accredited 
representative acknowledged that the RO had undertaken a 
search to locate the veteran's claims file.  However, the 
representative also noted that several sites had not been 
contacted that could potentially reveal the location of the 
claims folder.  

In particular, the representative noted the VA Medical 
Centers (MC) in Buffalo, Syracuse and Albany New York.  The 
representative also noted VA outpatient clinics in Batavia, 
Rochester and Canandaigua, New York.  

In requesting that VA attempt to locate the veteran's 
original claims file at these locations, the representative 
cited to provisions of the VBA's Adjudication Procedure 
Manual, M21-1 dealing with lost files, which instruct the RO 
to contact the Service Center Manager or Adjudication Office 
of any station where there is reason to believe the folder 
may be located.  

In view of the request by the veteran's representative, and 
the importance of locating the veteran's lost records, the 
Board believes that a remand of this case is warranted so 
that these additional sites can be contacted in an attempt to 
locate the veteran's claims file.  

The Board notes that, in an October 1997 Supplemental 
Statement of the Case (SSOC), the RO referred to a VA 
examination conducted in November 1996 in regard to the 
veteran's claim for PTSD.  However, a copy of the report of 
this examination is not associated with the reconstructed 
claims folder.  

Thus, while this case is in remand status, the RO should 
contact the appropriate medical facility and request another 
copy of the report of this examination.  

The record reflects that the veteran has identified a number 
of in-stressors that he believes led to his claimed PTSD.  It 
appears that the RO has attempted to verify a number of those 
stressors with the United States Armed Services Center for 
Research of Unit Records (CRUR).  

However, the veteran also reported that he witnessed a 
helicopter crash at a base in Phu Bai in either March or 
April of 1972 when over a dozen soldiers were killed.  He has 
also reported that the bases at Phu Bai and Da Nang came 
under artillery fire while he was stationed at those 
locations.  

The Board notes that it does not appear that the RO has 
attempted to verify these claims with the CRUR.  

As noted herein above, the veteran is seeking service 
connection for disorders of the right shoulder and right 
knee.  However, the Board is unable to identify in the claims 
file any specific contentions regarding these disabilities, 
other than the general assertion that his knee disability 
resulted from a gunshot wound.  

Because it is unclear whether the RO was able to reconstruct 
all pertinent statements that had been submitted by the 
veteran prior to the loss of his original claims file, the 
Board believes that the veteran should be specifically asked 
to provide a new statement setting forth in as much detail as 
possible the circumstances surrounding the events or injuries 
that led to his claimed disabilities of the right shoulder 
and right knee.  

While this case is in remand status, the RO should arrange 
for him to undergo a VA dermatology examination to address 
the nature and etiology of his claimed acne.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the VAMC's in 
Buffalo, Syracuse, and Albany, and the VA 
outpatient clinics in Batavia, Rochester, 
and Canandaigua, and inquire as to 
whether those facilities may have the 
veteran's original claims file.  

2.  The RO should also contact the 
appropriate VA medical facility and 
request a copy of the report of the 
veteran's November 1996 VA examination.  

3.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  

4.  The RO should request that the 
veteran submit a detailed statement 
setting forth the reasons he believes 
that service connection is warranted for 
his claimed right shoulder and right knee 
disorders.  In particular, the RO should 
request that the veteran provide as much 
detail as possible regarding the alleged 
in-service injuries or events that caused 
or contributed to current disorders of 
the right shoulder or right knee.  

5.  The RO should also advise the veteran 
that he should submit any additional 
corroborating evidence of his claimed 
PTSD stressors.  The veteran should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include the dates of events 
already described by the veteran.  In 
particular, he should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressor events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
asserted in-service stressor events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

6.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
disabilities.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider. When the veteran responds, the 
RO should attempt to obtain records from 
each health care provider that he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  

7.  Once the aforementioned development 
has been completed, the RO once again 
contact the CRUR, located at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150- 3197, and request verification of 
the veteran's alleged in-service 
stressors, including his report of 
witnessing a helicopter crash at Phu Bai 
in March or April of 1972, and his report 
that bases at Phu Bai and Da Nang came 
under attack during the periods that he 
was stationed there.  The USASCRUR should 
be requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressors.  

8.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination to determine the nature and 
etiology of his claimed acne.  The claims 
folder must be provided to the examiner 
for review.  The examiner should conduct 
an examination of the veteran, and 
provide a diagnosis of any pertinent 
pathology found.  As to any skin disorder 
found on examination, the examiner should 
specifically comment on the etiology of 
that disorder.  In particular, the 
examiner should comment on whether it is 
at least as likely as not that any 
present skin disorder is related to any 
incident of military service, to include 
exposure to herbicides during service.  
The examiner should be advised that, for 
the purposes of this medical opinion, 
exposure to herbicides during service 
should be presumed.  

9.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA, to include arranging for additional 
VA examinations if warranted.  After any 
such development is completed, the RO 
should adjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the RO should issue an SSOC, and 
the veteran and his representative should 
be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



